Gardner, Presiding Judge.
Pending this cause, the parties agreed upon a compromise settlement which has been signed by counsel for all parties concerned and filed in this court. In order to carry out this settlement agreement it is necessary to have the cause remanded that the .agreed verdict may be taken.
In view of the consent settlement filed with this court by consent of counsel for all parties, this court has authority, without looking into the record, to reverse the judgment to carry out said compromise agreement, and is hereby reversing it on this premise.

Judgment reversed.


Townsend and Carlisle, JJ., concur.

Greene, Neely, Buckley & De Bieux, for plaintiff in error.
G. Seals Aiken, Arthur G. Withers, contra.